Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office action in response to a RCE filed 2/9/21, in which claims 12-18 were amended.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  E, 132, and longitudinal axis Z (see Spec pg 25 lns 11-12).  Also, Figures 1A-1D should be designated by a legend such as --Prior Art-- because only that which is old appears to be illustrated.  In addition, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Fig. 1A second sub-mold 120 is mislabeled as 12 and in Fig. 1D second Rmin is mislabeled as Rmi.    Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112, first paragraph, requires the specification to be written in "full, clear, concise, and exact terms."  The specification is replete with terms which are not clear, concise and exact.  The specification should be revised carefully in order to comply with 35 U.S.C. 112, first paragraph.  Examples of some unclear, inexact or verbose terms used in the specification are:  Abstract lines 4-9 recite “The outside surface of the side wall of the pot has a non-symmetrical undercut shape for rotation around the vertical direction (Z). The outside surface has at least one vertical demolding plane (P) such that an undercut value of the pot with respective side ends of the pot, with a maximum side spacing of the outside surface in relation to the vertical demolding plane (P), is less than a maximum undercut value of the pot on the circumference of the outside surface of the pot” which is unclear; Specification pg 4 last line to pg 5 ln 3 recite “the opening extending along a horizontal plane and defining a vertical direction, perpendicular to the horizontal plane, passing through a barycenter of the opening, and oriented from the bottom wall to the opening” and it is unclear how a direction would have a certain location, would that not be an axis instead?; pg 5 lns 4-5 recite “the outside surface of the side wall of the pot has a non-symmetrical undercut shape for rotation around the vertical direction” and it is unclear exactly what the non-symmetrical undercut shape of the outside surface of the side wall of the pot is that is being rotated around the vertical direction or why such shape would be rotated around the vertical direction because it would yield an axial-symmetrical pot unlike that of the invention; pg 5 lns 6-7 recite “such that an undercut value of the pot with respective side ends of the pot” and it is unclear what the respective side ends of the pot are; pg 5 lns 19-20 recite  fourth of the maximum spacing of the first undercut at the location of the first mold opening section DM1(t1,z1) and one-fourth of the maximum spacing of the second undercut at the location of the second mold opening section DM2(t2, z2), preferably respectively less than one-tenth of the maximum spacing of the first undercut at the location of the first mold opening section DM1(t1,z1) and one-fourth of the maximum spacing of the second undercut at the location of the second mold opening section DM2(t2,z2)” which is unclear; pg 9 lns 10-13 recite “According to an embodiment, the first mold opening section and the second mold opening section are at right angles in relation to the demolding direction in .
Claim Objections
Claim 12 is objected to because of the following informalities:  ln 23 recites “at a maximum side spacing” which appears to be a misstatement of “at a minimum side spacing”; and ln 48 recites “said first and second molds” which appears to be a misstatement of “said first and second sub-molds”.
Claim 13 is objected to because of the following informalities:  ln 44 recites “the heights z1’ ” which appears to be a misstatement of “the height z1’ ”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12, lns 14-17 recite " the opening extending along a horizontal plane and defining a vertical direction perpendicular to the horizontal plane and passing through a barycenter of the opening and oriented from the bottom wall to the opening" and it is unclear how a direction would have a certain location, would that not be an axis instead?; lns 18-20 recite “the outside surface of the side wall of the pot has a non-symmetrical undercut shape for rotation around the vertical axis” and it is unclear exactly what the non-symmetrical undercut shape of the outside surface of the side wall of the pot is that is being rotated around the vertical axis or why such shape would be rotated around the vertical axis because it would yield an axial-symmetrical pot unlike that of the invention; ln 20 recites the limitation "the vertical axis" and there is insufficient antecedent basis for this limitation in the claim so it is suggested to define the vertical axis earlier in the claim; lns 20-22 recite “an undercut overhang of the pot in a vertical demolding plane varying as the vertical plane rotates around a vertical axis” and it is unclear what vertical plane is being rotated around the vertical axis and if it is the vertical demolding plane that the vertical plane is referring to, then it would no longer be the vertical demolding plane when rotated; lns 62-65 recite “the upper opening defines a vertical direction of the cavity, perpendicular to the horizontal plane, passing through a barycenter of said upper opening and oriented from the cavity bottom toward the upper opening” and it is unclear how a direction would have a certain location, would that not 
Claim 13, lns 8-10 recite “a first mold opening section corresponding to a location for contact between respective first opening surfaces of the first sub-mold and the second sub-mold” and it is unclear what the first mold opening section is and how it would correspond to a location; lns 13-15 recite “a second mold opening section corresponding to a location for contact between the respective second opening surfaces of the first sub-mold and the second sub-mold” and it is unclear what the second mold opening section is and how it would correspond to a location; lns 14-15 recite the limitation "the respective second opening surfaces " and there is insufficient antecedent basis for this limitation in the claim so it is suggested to delete “the” from the phrase; lns 24-26 recite “t varies from 0 to 2 by passing through a complete circumference of the inside surface around the vertical direction” and it is unclear how a circumference would be around a direction, it seems around an axis would make more sense; lns 31-32 
Claim 14, lns 3-4 recite “an overhang of the first undercut at the location of the first mold opening section” and it is unclear what exactly that is supposed to be; and lns 8-10 recite “an overhang of the second undercut at the location of the second mold opening section” and it is unclear what exactly that is supposed to be.
Claim 15, lns 4-19 recite “A longitudinal distance from the first undercut on a first cavity half … the second mold opening section t = t2(z2').” and it is unclear what the following are: a longitudinal distance from the first undercut (distance from where to where?), the location of the first mold opening section t = t1(z1'), a longitudinal distance from the second undercut (distance from where to where?), and the location of the 
Claim 16, lns 3-8 recite “a lateral distance from the first undercut … the second mold opening section t = t2(z2').” and it is unclear what the following are: a lateral distance from the first undercut (distance from where to where?), the location of the first mold opening section t = t1(z1'), a lateral distance from the second undercut (distance from where to where?), and the location of the second mold opening section t = t2(z2'); and lns 10-13 recite “a lateral conversion of the position of the first undercut” and “a lateral conversion of the position of the second undercut” which are unclear.
Claim 18, lns 6-8 recite “maximum distance from the undercut of the side wall in the demolding direction and a maximum distance from the undercut of the side wall in the direction that is opposite to the demolding direction” and it is unclear from where to where these distances are.

Response to Arguments
Applicant's arguments filed 2/9/21 have been considered but are moot in view of the new ground(s) of rejection.
Also, as noted in the attached Interview Summary, with so many clarity issues about the instant application, we considered that a CIP with much improved description 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743